Title: To James Madison from John Gavino, 24 November 1805 (Abstract)
From: Gavino, John
To: Madison, James


          § From John Gavino. 24 November 1805, Gibraltar. No. 21. “Not having been honourd with any of your Commands since my last respects under 5: & 6th: Instant No. 19 and 20. [not found] from that time the Tryal of the Brig Indefatigable with wheat & Conceald Copper in sheets &c. from Bordeaux for Villa real not having proper Ships Papers came on, when Ship, freight, and Cargo was Condemnd, the Capns: adventure given up. The Schooner Jane Capn. Barry from Belisle with Fish, and the Brig Mary Parsons with Staves from Edenton N.C. both bound to Cadiz were also tryd and liberated by the Judge as he supposed there was a probability when they left the U.S. that they did not know of the Blocade of Cadiz, but as there was cause for the detention Condemnd the Captains in Charges, and to have no Damages. The Cause of the Ship Aurora Capn: Hall from Leghorn for Trancabar with $45,000 in Cash, & Ballast. The Super Cargo Mr: Linzie, with the Captain and Mate had adventures to the amount of $6000 in Oil, Soap, anchovies, Olives &ca. was finally decided by the Judge of the Vice ady. Court the 22d: Inst: when after a long speetch Recapitulating, orders, Cases. &ca., that took place since 1757 to the present time, he Decreed the Ship &ca: was Nutral property, adding that by the Charterparty and other minutes found on board there was grounds to lead to beleive she was going to the Isle of France, the Captain being subjected to the Super Cargos orders, yet he liberated the ship without freights Damages or detention and Condemnd the rest, that is the Cash &ca., as going from a Port of a Country which neither the ship or owners of the Property belongd, to a Colony of the Enemy; after some Arguments on the subject I stated that hitherto in General all adventures were given up, except in this Instance; the Agents for the Captors aledged they were large & of Consideration, yet the Judge decided that they should be given up, as he did not look upon them to be of so great a Consideration as was going to India, so that ultimately only the 45,000$ were Condemnd, from which sentence the Super Cargo Mr. Linzie will Appeal to the Superior Court in London they belong to Messrs. Ths. C. Amory & Co. with other Respectable Gentlemen of Boston.
          “I inclosed you in mine No: 20, two Cutts out of four of the Sea Letter and Turkish Pass granted the Brig Sally of Boston Capn: Stepn. D. Turner, the Vessel having been Sold here by the Owner Mr. Stepn. Rawson, & inclosd you have other two.
          “Most of the Criple Ships of the action of the 21st. Ulto. have gone for England & only 5 now here: adl: Collingwood proceeded to the Eastward, & admiral Duckworth is off Cadiz.
          “A Convoy arrived from England with the first Batallion of the 42d. Regt. & the 2d. of the 78h: both Highlanders. The 2d: 13h. & 54h: Regs. have Embarkd & supposed gone for England.”
          Adds in a 26 Nov. postscript: “This day the Brig Ann of & from Charleston S.C. for Malaga with a Cargo of upwards of 500 Boxes Havana Sugar some Coffe & Staves, Commanded by W. Cory, shipd by Mr. Chrr. Fitzimons & Mr. Ryan both Citizens of the U.S. residing as said Port of Charleston and for their account & Risk, which they are going to libel for tryal being Colonial produce bound to the Mother Country.”
        